 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No.: 2:19-mc-00055-GEB-EFB
12                Plaintiff,                            [PROPOSED] FINDINGS AND
                                                        RECOMMENDATIONS FOR FINAL
13                             v.                       ORDER OF GARNISHMENT
                                                        (INVESTMENT/RETIREMENT ACCOUNTS)
14   MARY SUE WEAVER,
                                                        Criminal Case No.: 2:15-cr-00087-GEB
15                Defendant and Judgment Debtor.

16   THE VANGUARD GROUP, INC.,
     (and its Successors and Assignees)
17
                  GARNISHEE.
18

19          The Court, having reviewed its files and United States of America’s Request for Findings and
20 Recommendations for Final Order of Garnishment (Investment/Retirement Accounts), and good cause

21 appearing therefor, hereby recommends a final order of garnishment be granted.

22          Accordingly, IT IS RECOMMENDED that:
23          1.     The United States’ Request for Final Order of Garnishment be GRANTED;
24          2.     Garnishee Vanguard Group, Inc. and/or account custodian Vanguard Fiduciary Trust
25 Company be directed to liquidate and pay to the Clerk of the Court the full contract value of the rollover

26 individual retirement account, Account Number *******0069, registered in the name of Mary Sue

27 Creighton formerly known as Mary Sue Weaver, within fifteen (15) days of the filing of the Final Order;

28

     [proposed] FINDINGS AND
     RECOMMENDATIONS                                1
 1          3.     Payment shall be made in the form of a cashier’s check, money order or company draft,

 2 made payable to the Clerk of the Court and delivered to the United States District Court, Eastern District

 3 of California, 501 I Street, Room 4-200, Sacramento, California 95814. The criminal docket number

 4 (2:15-cr-00087-GEB) shall be stated on the payment instrument.

 5          4.     The United States is entitled to recover a $1,538,781.10 litigation surcharge after

 6 satisfaction of the judgment in the criminal case denominated as United States v. Mary Sue Weaver, et

 7 al., Case No. 2:15-cr-00087-GEB (ECF 84);

 8          5.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 9 case, if necessary; and

10          6.     This garnishment shall be terminated once the Garnishee makes its payment to the Clerk

11 of the Court.

12          These findings and recommendations are submitted to the United States District Judge assigned

13 to the case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

14 with these findings and recommendations, any party may file written objections with the court and serve

15 a copy on all parties. Such a document should be captioned “Objections to Magistrate Judge’s Findings

16 and Recommendations.” Failure to file objections within the specified time may waive the right to

17 appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

18 951 F.2d 1153, 1156-57 (9th Cir. 1991).

19

20 Dated: May 2, 2019.                                   ______________________________________
                                                         EDMUND F. BRENNAN
21                                                       United States Magistrate Judge
22

23

24

25

26

27

28
     [proposed] FINDINGS AND
     RECOMMENDATIONS                                2
